              Case 1:19-cv-01918-TNM Document 47 Filed 06/29/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 TOSIN ADETERO, et al.

         Plaintiffs,

 v.                                                              Case No.:    1:19-cv-01918

 KING ABDULLAH ACADEMY, et al.,

         Defendants.


      PLAINTIFFS’ SECOND AMENDED AFFIDAVIT REQUESTING FOREIGN MAILING

       COMES NOW Plaintiffs Tosin Adetoro, Barbara Balduman, Natasha Gaujean-Lamar, Alexis

Greer, Kethurah Howell, Sepideh Javaheri, Michael Schramm, and Diane Wilkins (“Plaintiffs”), by and

through counsel of record, and hereby submits this Affidavit Requesting Foreign Mailing to Defendant

THE EMBASSY OF THE KINGDOM OF SAUDI ARABIA’S (“Defendant”) pursuant to 28 U.S.C.

1608, and in support thereof, Plaintiffs state as follows:

       1.       It was determined that there was no special arrangement for service between the plaintiff

and “[The Embassy of the Kingdom of Saudi Arabia],” which would require service pursuant to 28 U.S.C.

§ 1608(a)(1).

       2.       It was further determined that there is no applicable international convention on service of

judicial documents for the Kingdom of Saudi Arabia, which would require service pursuant to 28 U.S.C.

§ 1608(a)(2).

       3.       Undersigned counsel then determined that, as “service cannot be made under paragraphs

(1) or (2) [of 28 U.S.C. § 1608(a)],” service under the procedures set forth in 28 U.S.C. § 1608(a)(3) was

required.

       4.       Having made this determination, and following motions and Orders regarding this matter,



                                                             1
                Case 1:19-cv-01918-TNM Document 47 Filed 06/29/20 Page 2 of 3




pursuant to 28 U.S.C. §1608(a)(3), Plaintiffs previously attempted service on Defendant on January 26,

2020.

           5.     On March 26, 2020, following meet and confer efforts by and between the parties’

respective counsel, Plaintiffs received a copy of the packet received by Defendant which failed to contain

a translated copy of the Foreign Sovereign Immunities Act, (Pub. L. 94- 583; 90 Stat. 2891) and Notice

of Suit.

           6.     Plaintiffs’ counsel is unsure as to how the omission of the documents occurred because the

Foreign Sovereign Immunities Act, the Notice of Suit, along with the Summons, Second Amended

Complaint, Notice of Right to Consent to Trial Before a United States Magistrate Judge and Notice,

Consent and Reference of a Civil Action to a Magistrate Judge, along with translations of each into Arabic

were all delivered, via courier, to the Clerk of the Court of the United States District Court for the District

of Columbia.

           7.     Accordingly, Plaintiffs respectfully request the Clerk of the Court of the United States

District Court for the District of Columbia serve Defendant via DHL Express with the: (1) Summons; (2)

Second Amended Complaint; (3) Notice of Suit; (4) Notice of Right to Consent and Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge; and (5) the Foreign Sovereign Immunities Act, (Pub.

L. 94- 583; 90 Stat. 2891), each with cover pages and attached hereto as Exhibit A; as well as the copies

of each document in Exhibit A, translated into Arabic by a certified English-Arabic translator, and attached

hereto as Exhibit B, to the Head of the Foreign Ministry for the Kingdom of Saudi Arabia at the following

address:

           The Head of the Foreign Ministry
           for the Kingdom of Saudi Arabia
           55937 Riyadh
           Riyadh
           Saudi Arabia



                                                          2
           Case 1:19-cv-01918-TNM Document 47 Filed 06/29/20 Page 3 of 3




      8.       The DHL International Waybill is attached hereto as Exhibit C for the Court’s

convenience.



                                        Respectfully submitted,

                                        /s/ Phillis h. Rambsy
                                        Phillis h. Rambsy
                                        The Spiggle Law Firm, PC
                                        4830 A 31st Street, South
                                        Arlington, Virginia 22206
                                        202-499-8527 (telephone)
                                        202-540-8018 (facsimile)
                                        Counsel for Plaintiffs




                                                  3
